DETAILED ACTION
The receipt is acknowledged of applicants’ amendment filed 07/17/2022.

Claims 1, 5, 7-9 are pending and are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 5 had been amended to recite “matrix does not have adhesive properties in a moist environment”. However applicants did not point out to the support in the specification. With careful recourse to the specification, nowhere applicants disclosed this limitation. This is negative limitation, and applicants should had disclosed other alternatives if they want to exclude the adhesive. However, no other alternative disclosed. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’' d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claims recite “silicon-based amphiphilic polymeric matrix which does not have adhesive properties in a moist environment”, it is not clear if the matrix as a whole does not have adhesive properties or the silicone based adhesive does not have adhesive properties?
The boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green et al. (US 6,939,569), Harrison et al. (US 6,572874), Xiang et al. (WO 2011/005839), Saxena et al. (US 2004/013730) and Shalaby (US 2010/0062039), all the references are of record).

Applicant Claims 
Claim 1 is directed to an intravaginal device in the form of contraceptive ring for the controlled release of at least one bioactive agent, wherein the device comprises a circular mesh having a perimeter, and a polymeric ring around the perimeter of the circular mesh, the ring comprising a biostable elastomeric silicon-based amphiphilic polymeric matrix which does not have adhesive properties in a moist environment, the matrix comprising the at least one bioactive agent and an essentially non-bioabsorbable microparticulate ion-exchanging polymer, wherein the essentially non-bioabsorbable microparticulate ion-exchanging polymer is dispersed throughout the polymeric matrix and is effective to modulate the release of the bioactive agent from the matrix, wherein the at least one bioactive agent is a non hormonal contraceptive in the form of an organometallic complex, wherein the organometallic complex provides at least one metal ion capable of acting as a reducing agent.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Green teaches vaginal device has long term release rate of anti-infective agent into the vagina. The device is preferably a vaginal ring or disc (abstract; col.11, lines 42-50; col.15, lines 22-25; example 1; figure 8). The device is made from stable elastomer matrix, and preferably silicone elastomer polymer matrix (col.6, lines 37-42; col.9, lines 15-18; col.10, lines 13-40; col16, lines 43-46; col.30, lines 13-19). The device comprises finely grounded particles of active agent that remain stable in the elastomer till contact body fluid, then release antimicrobial iodine (col.19, lines 5-15, 56-66; claims). The device further comprises hydrogel agent such as polyacrylic acid and polyacrylate. The hydrogel is mixed with active agents. Active agents can have spermicidal and microbicidal effects. Upon inserting into the vagina, the vaginal device solvates to a thick gel adhering tightly to the vaginal and cervical epithelium and release the active agent (col.23, lines 1-39; col.26, lines 47-51). Example 4, line 38 teaches mixing the silicone elastomer with the antimicrobial agent. The reference does not teach reinforcing fibers in the ring. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Green teaches silicone based polymer, the reference is silent regarding amphiphilic silicone polymer as claimed by claim 1. While Green teaches active agent mixed with polyacrylate and acrylic acid, and the active agent is fine particles which suggest its mixture to form particles, however the reference does not explicitly teach ion-exchange microparticles. While Green teaches spermicidal and microbicidal active agent, however, the reference does not teach the active agent is non-hormonal contraceptive organometallic complex. While Green teaches ring or disc, the reference however does not teach circular mesh having perimeter and a ring around the perimeter as claimed.
Harrison teaches composition for delivery of active agent to the vaginal mucosa (abstract). The composition is incorporated into a vaginal ring. The composition comprises mucoadhesive (claim 1). The vaginal ring consists of inert elastomer (col.3, lines 31-33, 60-63; col.24, lines 50-55), i.e. biostable. The mucoadhesive can be polyacrylic acid microparticles that cling to the wall of the vagina and release active agents over prolonged period of time (col.18, lines 18-25).
Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium (abstract; page1, lines 5-7; page 3, lines 7-14).	
	Saxena teaches intravaginal device that comprises non-hormonal, biocompatible, non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually transmitted diseases (abstract; ¶¶ 0007, 0008, 0012). The device can be vaginal ring (¶¶ 0013, 0025). The device deliver spermostatic and anti-infective agents such as ferrous gluconate, i.e. organometallic complex (¶¶ 0032, 0035, example 1, claim 7).
Shalaby teaches intravaginal ringed-mesh device for securing contraception relying on biomechanical, pharmacological and biochemical means. The mesh is encircled by the ring, wherein the ring can be used as spermostatic net in contraceptive devices or as a depot for release of bioactive agents such as antimicrobial agents (abstract; ¶¶ 0007-0010).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising silicone copolymer and polyacrylic acid as taught by Green, and replace the polyacrylic acid with polyacrylic acid microparticles, and further use mucoadhesives to adhere the ring to the vaginal mucosa as taught by Harrison and. One would have been motivated to do so because Green desired to have active agent mixed with polyacrylic acid that adheres to vaginal mucosa to release the active agent, and because Harrison teaches polyacrylic acid microparticles cling to the wall of the vagina and release active agents over prolonged period of time, and mucoadhesives adheres the vaginal device to the vaginal mucosa. One would reasonably expect formulating vaginal ring comprises polyacrylic acid microparticles and active agents wherein the ring clings to the vaginal mucosa and adhere by mucoadhesive wherein the ring delivers active agent over prolonged period of time.
Polyacrylic acid microparticulate taught by Harrison is used by applicants as ion exchange microparticles, and when used in the vaginal ring of Green combined with Xiang it is expected to have the same properties since materials and their properties are inseparable. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising silicone polymer and further comprises mucoadhesive to adhere the ring to vaginal mucosa as taught by combination of Green and Harrison, and replace silicone polymer and mucoadhesive with amphiphilic silicone copolymer used by Xiang. One would have been motivated to do so because Green and Harrison desired to have vaginal ring that adheres to vaginal mucosa to release the active agent, and because Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium. One would reasonably expect formulating vaginal ring comprises amphiphilic silicone copolymer that adheres the vaginal ring to the vaginal wall and does not dissolve in vaginal aqueous medium.
Further, one having ordinary skill in the art would have used ferrous gluconate taught by Saxena in the device of Green combined with Harrison and Xiang because Green desired to have spermicidal and microbicidal agent in the vaginal ring, and Saxena teaches that non-hormonal spermicidal vaginal rings that deliver ferrous gluconate are non-invasive, cost effective devices that prevent pregnancy, as well as prevent vaginal infection and sexually transmitted diseases.
Furthermore, one having ordinary skill in the art would have designed the vaginal ring obtained by the combination of Green, Harrison, Xiang, and Saxena in the form of mesh encircled by the ring as taught by Shalaby because the combination of Green, Harrison and Saxena desired to achieve non-hormonal spermicidal contraceptive ring that can deliver anti-infective agent, and Shalaby teaches the mesh-ringed device secures contraception relying on biomechanical, pharmacological and biochemical means, and the mesh used as spermostatic net in contraceptive devices or as a depot for release of bioactive anti-infective agents.
Regarding the limitation of claim 1 that “the microparticulate is effective to modulate the release of the active agent”, Green and Harrison teach release of the active agent upon solvation of the microparticulate. 
Regarding the limitation that “the amphiphilic silicone based polymeric matrix does not have adhesive properties in moist environment” as claimed by claim 1, the combination of the cited references teaches the same claimed matrix comprising the claimed amphiphilic silicone based polymeric, microparticles, ion-exchange polymer, organometallic complex, etc., and the matrix taught by combination of the prior art comprising the same claimed ingredients is expected to have the same claimed properties such as non adhesiveness in a moist environment. 
Regarding the limitation of claim 1 that “the organometallic complex provides at least one metal ion capable of acting as a reducing agent”, Saxena teaches ferrous gluconate that is used by applicants and it is expected to have the same function and property since materials and their properties are inseparable.
Regarding claim 8 that the ring is not fiber reinforced, Green uses silicone polymer that is not reinforced by any fibers. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green et al. (US 6,939,569), Xiang et al. (WO 2011/005839), Saxena et al. (US 2004/013730) and Shalaby (US 2010/0062039), all references are of record. 

Applicant Claims 
Claim 5 is directed to an intravaginal device in the form of a contraceptive ring for the controlled release of at least one bioactive agent, wherein the device comprises a circular mesh having a perimeter, and a polymeric ring around the perimeter of the circular mesh, the ring comprising a biostable elastomeric silicon-based amphiphilic polymeric matrix which does not have adhesive properties in a moist environment, the matrix comprising the at least one bioactive agent and an inorganic microparticulate effective to modulate release of the bioactive agent from the matrix, wherein the at least one bioactive agent is a non hormonal contraceptive in the form of an organometallic complex, wherein the organometallic complex provides at least one metal ion capable of acting as a reducing agent.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Green teaches vaginal device has long term release rate of anti-infective agent into the vagina. The device is preferably a vaginal ring or disc (abstract; col.11, lines 42-50; col.15, lines 22-25; example 1; figure 8). The device is made from stable elastomer matrix, and preferably silicone elastomer polymer matrix (col.6, lines 37-42; col.9, lines 15-18; col.10, lines 13-40; col.16, lines 43-46; col.30, lines 13-19). The device comprises finely grounded particles of active agent that remain stable in the elastomer till contact body fluid, then release antimicrobial iodine (col.19, lines 5-15, 56-66; claims). The device further comprises hydrogel agent such as polyacrylic acid and polyacrylate. The hydrogel is mixed with active agents. Active agents can have spermicidal and microbicidal effects. Upon inserting into the vagina, the vaginal device solvates to a thick gel adhering tightly to the vaginal and cervical epithelium and release the active agent (col.23, lines 1-39; col.26, lines 47-51). Example 4, line 38 teaches mixing the silicone elastomer with the antimicrobial agent. The reference does not teach reinforcing fibers in the ring. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012) &
While Green teaches silicone based polymer, the reference is silent regarding amphiphilic silicone polymer as claimed by claim 1. While Green desired to use active agents that have spermicidal or microbicidal effect, the reference does not explicitly teach the active agent is non-hormonal contraceptive organometallic complex as claimed by claim 5. While Green teaches ring or disc, the reference however does not teach circular mesh having perimeter and a ring around the perimeter as claimed by claim 5.
Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium (abstract; page1, lines 5-7; page 3, lines 7-14).		
Saxena teaches intravaginal device that comprises non-hormonal, biocompatible, non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually transmitted diseases (abstract; ¶¶ 0007, 0008, 0012). The device can be vaginal ring (¶¶ 0013, 0025). The device deliver spermostatic and anti-infective agents such as ferrous gluconate, i.e. organometallic complex (¶¶ 0032, 0035, example 1, claim 7).
Shalaby teaches intravaginal ringed-mesh device for securing contraception relying on biomechanical, pharmacological and biochemical means. The mesh is encircled by the ring, wherein the ring can be used as spermostatic net in contraceptive devices or as a depot for release of bioactive agents such as antimicrobial agents (abstract; ¶¶ 0007-0010).  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising silicone polymer as taught by Green that adheres to the vaginal mucosa, and replace silicone polymer with amphiphilic silicone copolymer used by Xiang. One would have been motivated to do so because Green desired to have vaginal ring that adheres to vaginal mucosa to release the active agent, and because Xiang teaches amphiphilic silicone copolymer used for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium. One would reasonably expect formulating vaginal ring comprises amphiphilic silicone copolymer that adheres to the vaginal wall and does not dissolve in vaginal aqueous medium.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide vaginal ring comprising amphiphilic silicone and spermicidal and/or microbicidal agents as taught by Green combined with Xiang, and replace the spermicidal and microbicidal agent with ferrous gluconate taught by Saxena. One would have been motivated to do so because Saxena teaches ferrous gluconate is non-hormonal, and when delivered from vaginal ring it provides non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually transmitted diseases. One would reasonably expect formulating vaginal ring comprises non-hormonal spermicidal microbicidal ferrous gluconate wherein the ring is non-invasive, cost effective device to prevent pregnancy, vaginal infection and sexually transmitted diseases.
Further, one having ordinary skill in the art would have designed the vaginal ring obtained by the combination of Green, Xiang and Saxena in the form of mesh is encircled by the ring as taught by Shalaby because the combination of Green and Saxena desired to achieve non-hormonal spermicidal contraceptive ring that can deliver anti-infective agent, and Shalaby teaches the mesh-ringed device secures contraception relying on biomechanical, pharmacological and biochemical means, and the mesh used as spermostatic net in contraceptive devices or as a depot for release of anti-infective agents.
	Regarding the limitation “the microparticulate is effective to modulate the release of the active agent” as claimed by claim 5, Green teaches release of the active agent upon solvation of the microparticulate. 
Regarding the limitation that “the organometallic complex provides at least one metal ion capable of acting as a reducing agent” as claimed by claim 5, Saxena teaches ferrous gluconate that is used by applicants and it is expected to have the same function and property since materials and their properties are inseparable.  
Regarding the limitation that “the amphiphilic silicone based polymeric matrix does not have adhesive properties in moist environment” as claimed by claim 5, the combination of the cited references teaches the same claimed matrix comprising the claimed amphiphilic silicone based polymeric, microparticles, organometallic complex, etc., and the matrix taught by combination of the prior art comprising the same claimed ingredients is expected to have the same claimed properties such as non adhesiveness in a moist environment. 
The device of the cited references contains holes as required by claim 7.
Regarding claim 9 that the ring is not fiber reinforced, Green uses silicone polymer that is not reinforced by any fibers. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicants argue that Xiang teaches suitability of amphiphilic silicone copolymers for maintaining adhesion of drug delivery devices to moist environment and biological surfaces and does not dissolve in aqueous medium. The Office draws the conclusion that one having ordinary skill in the art would have replaced the silicone polymer taught by Green with the amphiphilic silicone copolymer based on its suitability to adhere to the moist biological surfaces without dissolving. Xiang discloses pressure sensitive adhesive formulations which may include copolymer. However, Green does not state or imply that the device of Green has or needs any pressure sensitive adhesive properties. Accordingly, there is really no reason to incorporate the teachings of Xiang into preparing a device of Green.

In response to this argument, it is argued that the present claims are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. Xiang desired to include amphiphilic silicone polymer in its medical device, and Green also desired to include silicone polymers in its medical devices including vaginal ring. Replacing one silicone polymer by another is a simple substitution based on it suitability for the same purpose i.e. medical devices. It is prima facie obvious to substitute one functional equivalent for another functionally equivalent polymer. In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” USPQ2d at 1395. (2) “In Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.”Id.   USPQ2d at 1395. (3) “[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme
Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396.
Further, the office does not have to combine the references for the same reasons that applicant would have combined for or to solve the same problem as applicant as long as motivation to combine the references exists and reasonable expectation to achieve the claimed invention is presented. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. Further, it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Applicants argue that the polymeric ring of Applicant’s invention is not an adhesive of any type, including a pressure sensitive adhesive, under any environmental conditions, including either a dry or moist environment. It is just an inert polymeric ring, like a rubber o-ring. The ring has no stickiness in either a dry or moist environment. Nothing in Applicant’s specification teaches or suggests that the polymeric ring should have adhesive-type properties in any environment at all. The ring component of the vaginal ring of Applicant’s claimed invention is not formulated to have any adhesive properties, and it does not need such properties. As explained in many website on this topic, a contraceptive ring (also called a vaginal ring) is held in place by the surrounding vaginal muscles — not by any adhesive properties of the ring. See, for example: “The exact position is not important, but inserting it deeply helps it to stay in place (see picture 2), and the user is less likely to feel it. The muscles of the vagina naturally keep the ring in place.” See: https://fphandbook.org/providing-progesterone-releasing-vaginal-ring “vaginal muscles hold the ring in place, so it's unlikely that it will fall out. If it does, it can be rinsed under cool water (not hot) and put back in within 3 hours. “See: https://kidshealth.org/en/teens/contraception-ring.html.  Claim 1 has been amended to recite that the intravaginal device is a contraceptive ring such as described in the websites sited above, and that the ring does not have adhesive properties in a moist environment. This amendment is consistent with the disclosure of Applicant’s specification and the common understanding in the art of the properties of operation of contraceptive rings, and accordingly adds no new matter.

In response to this argument, it is noted that the amendment had introduced new matter, as set forth in this office action. Further, it is not clear what are the relationship of the articles provided applicants providing from the web and the present invention. These articles are not part of the original disclosure. Furthermore, it is argued that the amended claims has two interpretations: 1) First: the amphiphilic silicone based polymer has no adhesive properties, and in this case, this contradict with Xiang that teaches the claimed same polymer has adhesive properties, and two identical polymers cannot have exclusive properties. The burden is on applicants to show that the claimed amphiphilic silicon polymer has different properties than the same polymer disclosed by Xiang. The  Patent Office does not have the facilities for preparing the claimed polymer and comparing it with the prior art inventions. See In re Best, 562 F.2 1252, 195 USPQ 430 (CCPA 1977); and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 2) Second: The second interpretation is the whole matrix does not have adhesive properties, and in this case, it is noted that the claimed matrix does not have only the amphiphilic silicone polymer, rather the claimed matrix comprises many other ingredients, e.g. microparticles, ion exchange polymer, organometallic complex, etc., and all the claimed ingredients contribute to the final properties of the matrix. The cited references in combination teaches all the claimed ingredients included in vaginal ring having the same structure. Therefore, the matrix obtained from combination of the cited references expected to have the same properties as the claimed matrix, e.g. no adhesiveness, absent evidence to the contrary.   
	Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611